
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 423
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Rohrabacher (for
			 himself and Mr. Gohmert) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that in order to increase and sustain pressure on the Taliban,
		  their terrorist allies and supporters, enable an expeditious and safe
		  withdrawal of United States and NATO soldiers, reducing the great cost in lives
		  and money, the United States should empower and recognize Afghanistan’s ethnic
		  diversity through free local and provincial elections and replace the present
		  failed centralized system of government with a federal political structure that
		  ensured the full participation of all ethnic communities.
	
	
		Whereas Afghanistan is a diverse country of minorities,
			 including Pashtuns, Tajiks, Uzbeks, Hazaras, Turkmens, Aimaq, Baluch, and
			 Nuristani;
		Whereas decades of civil war and more than a century of
			 repression and discrimination in Afghanistan has resulted in distrust, fear,
			 and extremism and the rise of the intolerant and chauvinistic Taliban who
			 opposed all other ethnic communities;
		Whereas supporting highly centralized political structures
			 and leadership in Afghanistan has led to widespread abuse, discrimination,
			 corruption, and lack of local participation and support and anti-democratic
			 approaches;
		Whereas the Taliban, aligned with al Qaeda, during its
			 reign of terror in Afghanistan intensified policies of ethnic retribution and
			 discrimination particularly against the ethnic communities of northern,
			 central, and western Afghanistan;
		Whereas the Taliban and its al Qaeda allies viewed ethnic
			 diversity and political pluralism as the greatest threat to its political
			 domination and extremist beliefs;
		Whereas the Taliban and its al Qaeda allies used highly
			 centralized governmental structures in Kabul to collectively punish
			 Afghanistan's diverse ethnic communities, enforcing policies of ethnic
			 discrimination, cleansing, and retribution;
		Whereas the Taliban and its al Qaeda allies, after having
			 brutally repressed Afghanistan's diverse cultures and peoples, particularly the
			 non-Pashtun peoples, launched a global terrorist war aimed particularly at the
			 United States, leading to the attacks on September 11, 2001;
		Whereas the Taliban and its al Qaeda allies were defeated
			 by an alliance of the northern peoples of Afghanistan, mostly Tajik, Uzbek, and
			 Hazaras, collectively known as the Northern Alliance, fighting for their
			 freedom and supported by a small number of United States Special Forces and
			 directed air attacks by the United States Air Force;
		Whereas the defeat of the Taliban and its al Qaeda allies
			 in northern Afghanistan led to the collapse of the terrorist Taliban regime and
			 the end to Taliban and al Qaeda repression and terrorism;
		Whereas in defeating the Taliban and its al Qaeda allies,
			 thousands of brave fighters from northern Afghanistan were killed but only one
			 United States citizen lost his life, demonstrating that the people of
			 Afghanistan were willing and able to fight the Taliban and al Qaeda when they
			 were fighting for their families, homes, and freedom;
		Whereas the vital role of Afghanistan's diverse ethnic
			 communities in defeating extremism and establishing a stable Afghanistan free
			 of ethnic prejudice was ignored by the international community, which instead
			 insisted on a highly centralized form of government built around one strong
			 leader which has led to corruption and a repeating of past mistakes;
		Whereas western support for a flawed constitutional
			 process which concentrated vast power in the hands of the President including
			 the direct appointment without confirmation or consultation of all local,
			 district, and provincial officials, including mayors, governors, and police
			 chiefs, rejecting the basic principles of representative democracy of local
			 communities electing their own leaders;
		Whereas by supporting a highly centralized government in
			 Kabul, the present policy has repeated the mistakes of the past, including
			 during the Communist and nationalist periods, leading to massive corruption,
			 abuse of power, ethnic discrimination, and the disconnection and alienation of
			 the people of Afghanistan from the government; and
		Whereas 9 years of efforts to build a national police
			 force and national military to protect Afghanistan have fallen victim to a
			 failed centralized political system and the widespread corruption and cronyism
			 it engenders, resulting in involvement of ever more United States and North
			 Atlantic Treaty Organization (NATO) ground forces and financial resources, from
			 no more than 5,000 troops 8 years ago to 130,000 troops today: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States Government should—
				(A)engage in broadening the regional dialogue
			 on Afghanistan to include countries that have been supportive of the United
			 States effort to defeat the Taliban such as India, Russia, Uzbekistan,
			 Tajikistan, and Turkmenistan, shifting it from its Pakistani focus;
				(B)support and encourage a representative,
			 decentralized, democratic federal political system in Afghanistan that shifts
			 more power to regions, provinces, and districts and away from a corrupt
			 presidency, recognizes Afghanistan's ethnic regional and cultural diversity,
			 and promotes mutual respect, trust, and goodwill between the various ethnic
			 communities and regions of the country;
				(C)support urgent
			 constitutional reform that will enable local, district, and provincial election
			 of mayors, police chiefs, and governors which would bring democracy closer to
			 the people of Afghanistan and encourage trust between Afghanistan's different
			 ethnic groups, containing the Taliban insurgency and its desire to expand
			 beyond the Pashtun regions of the country;
				(D)support the
			 establishment of trained and properly regulated regional militias as well as a
			 national army to fight the Taliban insurgency, particularly utilizing the
			 natural allies of the United States who helped defeat the Taliban in 2001 in
			 order to enable the reduction of the number of United States troops;
				(E)undermine the
			 extremism of the Taliban insurgency and its al Qaeda allies by drawing the
			 people of Afghanistan back into the fight by supporting a government that truly
			 represents them; and
				(F)actively oppose
			 the inclusion of the Taliban in the Government of Afghanistan; and
				(2)the United States should abandon its
			 support for the present failed centralized system of government that has led to
			 enormous corruption, the abuse of power, the growing drug trade, ethnic
			 domination which has enabled extremism, and a growing insurgency to take root
			 again.
			
